SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended29 April,2016 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Director/PDMR Shareholdingdated07 April2016 Exhibit 1.2 Director/PDMR Shareholdingdated 11April 2016 Exhibit 1.3 Director/PDMR Shareholding dated28 April 2016 Exhibit 1.1 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was notified on 7 April 2016 that on 24 March 2016 the following senior executives of BP p.l.c. (all persons discharging managerial responsibility) acquired in London, the number of BP Ordinary shares (ISIN number GB0007980591) shown opposite their names at £3.510557 per share, through participation in the BP Scrip Dividend Programme. Scrip dividend on Ordinary shares Mr M.T. Erginbilgic Mr B. Looney Mr D. Sanyal Mr H. Schuster BP p.l.c. was also notified on 7 April 2016 that on 24 March 2016 the following senior executives of BP p.l.c. (all persons discharging managerial responsibility) acquired in London, the number of BP Ordinary shares (ISIN number GB0007980591) shown opposite their names at £3.533500 per share, through participation in the BP Scrip Dividend Programme. ShareMatch UK ShareMatch UK (Overseas) Global ShareMatch Mr R. Bondy N/A N/A Mr B. Looney N/A N/A Mr M.T. Erginbilgic N/A N/A 44 Mr D. Sanyal 21 N/A This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.2 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 11 April 2016 that the following Director and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £3.5035 per share through participation in the BP ShareMatch UK Plan on 11 April 2016:- Director Dr B. Gilvary 88 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy88 shares Mr B. Looney90 shares Mr D. Sanyal90 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.3 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. (the "Company") has made a final determination of the vesting of shares awarded under the Executive Directors' Incentive Plan (EDIP) for the performance period 2013-2015. For the purposes of the Director's Remuneration Report contained in the BP Annual Report and Form 20-F 2015, there was a preliminary assessment of the relative reserve replacement ratio performance measure which, when considered with the performance on other measures led to an expected vesting of 77.6% of the shares awarded. As in previous years, full information required to make a final determination has only now become available. As a result, the Company has determined that 74.3% of this award will vest. Accordingly, on 28 April 2016 the following Directors of BP p.l.c. acquired the numbers of the Company's ordinary shares (ISIN number GB0007980591) or ADSs (ISIN number US0556221044), including any reinvested dividends, shown opposite their names below. The Company was informed on 28 April 2016, by the Trustee of the BP Employee Share Ownership Trust, that on 28 April 2016 it received a transfer of such ordinary shares and/or ADSs to satisfy the vesting of these share awards taking into account tax applicable on vesting. The remaining ordinary shares and ADSs are required to be retained by the Directors for a period of three years in accordance with the EDIP plan rules. Director Total vested Retained after tax and commission Mr R W Dudley 171,389 ADSs* 108,843 ADSs* Dr B Gilvary 473,598 ordinary shares 308,743 ordinary shares * 1 ADS is equivalent to 6 ordinary shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:11May2016 /s/ J. BERTELSEN J. BERTELSEN Deputy CompanySecretary
